Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
 1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unaccepted to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no longer later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment was given in a telephone interview with Harish Ruchandant (Registration Number: 58,770) for Applicant on 3/2/2022.
3.	The amendment filed 11/30/2021 has been entered. The instant Examiner’s amendment is directed to said entered amendment.
4.	The application has been amended as follow:
IN THE CLAIMS
5.	Replace Claim 15 with claim 15 amended by Examiner set forth below:

15. (Currently Amended) A computer readable storage device having instructions stored thereon, execution of which, by one or more processing devices, causes the one or more processing devices to perform operations comprising:
allocating a first size of memory to each of a plurality pages of a page chain for a first vector;

determining that a final page of the plurality of pages of the page chain for the first vector includes data that occupies less than the first size of memory allocated to the final page of the first vector;
deallocating, responsive to the determination, a portion of the first size of memory previously allocated to the final page of the first vector, wherein the deallocation reduces a size of the first size of memory allocated to the final page, and wherein a remaining one or more pages of the plurality of pages of the page chain for the first vector remain at the first size; and
logically connecting the one or more pages of the page chain for the first vector with the one or more pages of the page chain for the second vector.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLING YEN whose telephone number is (571)270-1306.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 







/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
March 2, 2022